FILED
                             NOT FOR PUBLICATION                            MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM RAINER,                                  No. 08-17128

               Plaintiff - Appellant,            D.C. No. 1:04-cv-05343-OWW-
                                                 DLB
  v.

D. CHAPMAN; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Former California state prisoner William Rainer appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due

process violations. We have jurisdiction under 28 U.S.C. § 1291. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal for failure to state a claim under 28 U.S.C. §§ 1915A and

1915(e)(2). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Rainer’s due process claims based on

his removal from his work assignment and transfer from the facility where his job

was located because these allegations did not give rise to a constitutionally

protected liberty or property interest. See Sandin v. Conner, 515 U.S. 472, 484

(1995) (requiring “atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life” or a restraint that exceeds the prisoner’s sentence

in “an unexpected manner” to state a liberty interest); Walker v. Gomez, 370 F.3d

969, 973 (9th Cir. 2004) (there is no liberty or property interest in prison

employment).

      The district court properly dismissed Rainer’s due process claim based on

defendants’ processing of Rainer’s administrative grievances because prisoners do

not have a protected liberty interest in a particular grievance procedure. See

Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

      AFFIRMED.




                                           2                                     08-17128